Citation Nr: 1046493	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 8, 2008, for 
dependency and indemnity compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1966.  He died on October [redacted], 2004.  The Appellant is the 
Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision dated in September 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the Appellant, through her attorney, withdrew 
the claim of service connection for the cause of the Veteran's 
death under 38 U.S.C.A. § 1310.  


FINDING OF FACT

1.  The Veteran died on October [redacted], 2004.  

2.  The Appellant filed a claim for dependency and indemnity 
compensation, which was received by VA on October 25, 2004.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of October 
1, 2004, for the Appellant's entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1151 have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.150(c) and 3.400(i)(2) (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Since the claim is resolved in the Appellant's favor, the Board 
need not further address VCA compliance.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date to be assigned based on a grant of dependency 
and indemnity compensation on the basis of 38 U.S.C.A. § 1151 is 
the first day of the month in which the veteran's death occurred 
if a claim is received within one year following the date of 
death; otherwise, the effective date is the date of the VA's 
receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(i)(2).

When disability or death is due to VA hospital treatment, 
training, medical or surgical treatment, or examination, a 
specific application for benefits will not be initiated.  
38 C.F.R. § 3.150(c).  

VA may accept as a claim for benefits under 38 U.S.C.A. § 1151 
any communication in writing indicating an intent to file a claim 
for dependency and indemnity compensation, whether such 
communication is contained in a formal claim for dependency and 
indemnity compensation or in any other document.  38 C.F.R. 
§ 3.154.

Analysis

The question presented as to the effective date in the instant 
case is whether a claim for dependency and indemnity compensation 
was received by VA prior to April 8, 2008.  

The Veteran's death certificate shows he died on October [redacted], 
2004.  The immediate cause was cerebrovascular accident, post 
valvular surges, due to or as a consequence of endocarditis.  On 
October 25, 2004, the Appellant filed an application for 
dependency and indemnity compensation.  On the application, the 
Appellant indicated that she was claiming that the Veteran's 
death was due to service.  On another application on January 24, 
2005, the Appellant indicated that she was not claiming the 
Veteran's death was due to service.  

In a rating decision in May 2005, the RO denied service 
connection for the cause of the Veteran's death.  In December 
2005, the Appellant filed a notice of disagreement.  After the RO 
issued a statement of the case in March 2007, the Appellant 
perfected an appeal of the rating decision, denying service 
connection for the cause of death. 

On April 8, 2008, the Appellant filed a claim for dependency and 
indemnity compensation under 38 U.S.C.A. § 1151 due to VA medical 
or surgical treatment.  In a rating decision in September 2008, 
the RO granted dependency and indemnity compensation under 38 
U.S.C.A. § 1151 and assigned an effective date of April 8, 2008, 
the date of receipt of the Appellant's claim for dependency and 
indemnity compensation under 38 U.S.C.A. § 1151.



The RO construed the claim of service connection for the cause of 
death and claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1151 as two separate claims. 

In October 2008, the Appellant withdrew her claim of service 
connection for the  cause of the Veteran's death, because she had 
been award dependency and indemnity compensation under 38 
U.S.C.A. § 1151 and she would not be entitled to concurrent 
payments for the cause of death, if established, and for 
dependency and indemnity compensation under 38 U.S.C.A. § 1151. 

Although the RO construed the claim of service connection for the 
cause of death and the claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 as two separate claims, the 
Appellant had a pending appeal on the claim for dependency and 
indemnity compensation, including service connection for the 
cause of the Veteran's death, when she raised the theory of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151.  

In other words, the Appellant simply changed the theory of 
entitlement, which was not a different claim for the benefit she 
sought, dependency and indemnity compensation.  

As the Appellant had a pending appeal on her initial claim filed 
October [redacted], 2004, although on a different theory and as the 
theory of entitlement under 38 U.S.C.A. § 1151 did not change the 
character of the initial claim for dependency and indemnity 
compensation filed on October [redacted], 2004, and as the initial claim 
was filed within a year of the Veteran's death, the effective 
date of October 1, 2004, is warranted for the Appellant's 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(i)(2).

      (The Order follows on the next page.).




ORDER

An effective date of October 1, 2004, is assigned for the 
Appellant's entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1151.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


